Citation Nr: 1031936	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to October 
1945 and from September 1952 to July 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2010, the Veteran and his spouse testified at a video-
conference hearing before the undersigned.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  During the July 2010 Board hearing, the Veteran withdrew his 
appeal as to the issue of entitlement to service connection for a 
left knee disability.  

2.  Even assuming a valid diagnosis of PTSD based on a claimed 
in-service stressor, no claimed in-service stressor has been 
verified.

3.  The Veteran's service connected disability has not rendered 
him unable to secure and follow a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with regard to 
entitlement to service connection for a left knee disability have 
been met.  38 C.F.R. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009), 
§ 3.304(f) (2009) (as amended by 75 Fed. Reg. 39843, 39852 (July 
13, 2010).  

3.  The criteria for a TDIU have not been met for any time on 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  An appeal to 
the Board may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  38 
C.F.R. § 20.204.  Withdrawal may be made by the appellant or by 
his authorized representative.  Id.

During the July 2010 hearing before the undersigned, the Veteran 
withdrew his appeal to the Board concerning the issue of 
entitlement to service connection for a left knee disability.  
July 2010 Board hearing transcript at 3.

Based on the above, there remain no allegations of errors of fact 
or law for appellate consideration with regard to the issue of 
entitlement to service connection for a left knee disability.  
Accordingly, it is therefore dismissed.




Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show:  "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks service connection for PTSD.  There are 
particular requirements for establishing PTSD in 38 C.F.R. § 
3.304(f), which take precedence over the general requirements for 
establishing service connection in 38 C.F.R. § 3.303 in the case 
of a Veteran seeking service connection for PTSD.  Arzio v. 
Shinseki, 602  F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing 
service connection for PTSD requires (1) a diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009 & 75 Fed. Reg. 
39843 (July 13, 2010)).  The diagnosis of PTSD must comply with 
the criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2009).

What constitutes credible supporting evidence that a claimed in-
service stressor occurred depends on the nature of the claimed 
stressor.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  VA 
has consistently defined "engaged in combat with the enemy" to 
require a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

This claim for service connection for PTSD is potentially subject 
to the revision to 38 C.F.R. § 3.304 effective July 13, 2010.  
That revision provides that, in certain circumstances, a veteran 
who has been diagnosed with PTSD by a VA or VA-contracted 
psychiatrist or psychologist based on a claimed stressor that is 
related to the Veteran's fear of hostile military or terrorist 
activity may establish the occurrence of the claimed in-service 
stressor with lay testimony alone.  "Fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 
2010)).  


Factual Background

The Veteran first filed a claim for service connection for PTSD 
in February 2007.  Since then he has asserted that he experienced 
several in-service stressors which led to his PTSD.  In an April 
2007 written statement, the Veteran reported that he served as a 
diver aboard a U.S. Navy diving barge in Guantanamo Bay, Cuba and 
that during that service he had to dive to recover bodies from a 
ferry boat which had capsized while taking men to work at the 
United Fruit Company in Antilla, Cuba.  He reported that the 
bodies were in bloated condition and that the experience had 
stayed with him his entire life.  As to his assignment, he 
reported that although was a carpenters' mate he had diving 
experience and worked on the diving barge part time.  

In that letter, he described a second in-service stressor, 
reporting that a 90 ship convoy was attacked off shore by German 
submarines - which he referred to as "Wolf Pack", many ships 
were sunk and a call came for volunteers to go aboard a British 
Tanker that had been torpedoed.  He reported that the volunteers 
were told that it was dangerous because the tanker might sink or 
might be another submarine attack.  The Veteran reported that 
this also occurred while he was stationed at Guantanamo Bay, 
Cuba.  

In July 2007 the RO requested verification of the Veteran's 
alleged stressor involving the ferry capsizing off the coast of 
Cuba.  In February 2008 the RO received a response from the U.S. 
Army and Joint Services Records Research Center (JSRRC) stating 
that the request had not been researched as the incident was not 
valid for JSRRC purposes and explaining that the death of 
civilians is extremely hard to verify.  

A September 2007 VA psychiatric assessment note includes that the 
Veteran reported seeing combat in World War II and in Korea.  The 
Veteran reported the incident involving the tanker and reported 
that in another incident he was blown overboard by an explosion 
while aboard a destroyer, his foot was injured, and bones were 
broken.  He reported that he was a hard hat diver and had to 
retrieve bodies from ships, which causes him to suffer 
nightmares.  He also reported that he had given another 
serviceman permission to go forward on a ship during a hurricane 
and the man had been blown overboard and never found.  

In a letter received in November 2007, the Veteran reported 
another stressor, stating that when he arrived at Guantanamo Bay 
in November 1942 and was waiting to be mustered another 
serviceman was sitting next to the laundry building when a truck 
veered off the road and killed him instantly.  The Veteran stated 
that he was 10 feet from this serviceman, whom he referred to as 
"Louis."  

He reported that a couple of months later another shipmate, 
"Shorty", wanted the Veteran to go to a party with him, the 
Veteran chose not to attend the party, his shipmate was found 
days later floating in a backwater inlet, and the Veteran has 
experienced guilt for not attending the party with his friend.  

In a letter from January 2009, the Veteran repeated the alleged 
in-service stressors involving Shorty and Louis.  He also 
provided additional details as to the alleged explosion, stating 
that a fuel tank had been ignited by a civilian welder and the 
explosion knocked the Veteran into the water, he hit his right 
foot and ankle on something and x-rays showed that he had a 
broken bone.  

In that letter the Veteran stated that the diving officer did not 
keep records of his dives, that he was not trained as a diver by 
the Navy but was an experienced diver before entering service, 
and that the carpenter shop approved his serving on the diving 
barge so long as he was not needed in the shop.  

Turning to his second period of service, the Veteran reported 
that he experienced several stressors during that service.  He 
reported that he was involved in a bar fight in Japan, suffered 
an injury to his leg, and awoke aboard a ship receiving a blood 
transfusion.  

VA received another letter from the Veteran in April 2009 in 
which he reported that while stationed at Algiers Naval Base in 
New Orleans he was involved in launching a minesweeper out of 
drydock in heavy weather on Easter Sunday in 1945.  He reported 
that nineteen shipmates were swept into the water of the 
Mississippi River but all were saved.  The Veteran stated that he 
still wakes up in a sweat with dreams of the alleged incident.  

He also referred an alleged event which he states occurred just 
before Christmas in 1944.  He reported that there was a young red 
haired sailor, whose name he cannot remember, that the weather 
was bad aboard ship and he advised the sailor to not go out on 
the weather deck.  The Veteran reported that the sailor did not 
report to muster the next day and that the Veteran feels guilty 
over not ordering him to remain in the compartment.  

During the July 2010 hearing, the Veteran again reported the 
alleged British tanker incident, stating that "everybody was 
worried the German sub might still be out there and might be 
whacking away at us at any moment."  July 2010 Board hearing 
transcript at 5.  He reported that this occurred in 1943.  He 
also reiterated his report of recovering bodies from a capsized 
ferry boat, stating that 26 bodies were removed.  Id. at 5-6.  

During that hearing he reported that in 1943 a mail plane came in 
for a landing but crashed into an abutment at the landing strip, 
he had to dive the wreckage, recovered three quarters of a 
million dollars in the mail bag, and that parts of human bodies 
were placed in bags and brought aboard the diving bars.  Id. at 
7.  He also again reported the incident involving a minesweeper 
on the Mississippi River.  Id.  

The Veteran next referred to service during the Korean War.  He 
reported that he had been sent from the Yokahoma, Japan Navy base 
to Inchon, Korea.  Id. at 8.  He testified that as he and a 
Lieutenant were walking up to a shack two men in black pajamas 
came running out, the Veteran "put a round in one of them" and 
his gun jammed and he thought the other man was going to kill him 
but "the lieutenant came around the corner carrying his carbine 
and he just let go at the guy and it was one of those traumas 
that won't go away."  Id. at 8-9.  

Service personnel records show that the Veteran entered active 
service in 1942 and was stationed at the U.S. Naval Station at 
Guantanamo Bay Cuba from November 1942.  All records show that he 
served as a carpenters' mate.  His main civilian occupation from 
September 1941 to September 1942, prior to service, was serving 
as an apprentice as a boat builder and he had trade or vocational 
courses listed as boat building school.  An enlistment 
classification record dated in September 1952 lists his main 
civilian occupation as civil engineer, and second best occupation 
as a maintenance carpenter.  There is no mention of any expertise 
or experience in diving.  

Although there are listing of his skills, specialized training, 
and leisure time activities, there is no mention of diving 
expertise, licensing, experience or any other report of diving.  
Nor is there any mention in his service personnel records that he 
ever served as a diver or that the ever served within Korea.  

Service treatment records document two injuries suffered by the 
Veteran during service, neither of which involved an explosion or 
being knocked into the water.  

A December 1942 treatment note documents that while working on a 
boat the Veteran was struck by a piece of lumber, reported that 
he was knocked to the floor and unconscious for a short while, he 
was found to have suffered a contusion of the lower cervical and 
upper thoracic back.  There was no x-ray evidence of pathology.  

A May 1943 note documents that the Veteran slipped and fell two 
to three feet while working at Guantanamo Bay in May 1973 
suffering a simple fracture of the right 5th metatarsal.  

There is no mention of any other injury, any blood transfusion, 
or any explosion.  In October 1945, pursuant to discharge from 
his first period of service, he underwent physical examination.  
The only reported injury was a fracture of the right metatarsal 
in May 1943 and contusion of the lower cervical upper thoracic in 
December 1942.  

A report of medical history was filled out by the Veteran in 
September 1952 upon his recall into active duty.  He listed the 
fracture of the 5th metatarsal in 1943, a right inguinal hernia 
in 1947, and an anal fissure in 1951.  As his usual occupation he 
listed carpenter.  There is no report of any other injuries and 
at discharge in 1955 the Veteran listed, in a report of medical 
history, that he had the hernia, fissure, a piece of glass 
removed from his right ring finger, and a fracture of the 5th 
metatarsal.

There are several diagnoses of PTSD in the post-service VA 
treatment records.  In January 2007, a VA social worker assessed 
depression and "rule out" PTSD.  An April 2007 VA social work 
outpatient note indicated, "early childhood PTSD," and "war 
trauma PTSD."  In September 2007 the Veteran underwent a 
psychiatric diagnostic assessment by a VA psychologist.  
Following interview and mental status examination the 
psychologist provided an initial DSM-IV diagnosis of "Anxiety 
disorder:  PTSD, chronic" and "Depressive Disorder: NOS (Not 
Otherwise Specified)."  By November 2007 the diagnosis was PTSD.  
This diagnosis has been restated by a VA clinical psychologist 
and a VA psychiatrist.


Analysis

The Board notes that the diagnoses of PTSD do not appear to based 
on any of the Veteran's specific claimed stressor or stressors.  
However, even assuming a valid diagnosis of PTSD based on a 
claimed in-service stressor, the Veteran's claim must be denied 
because none of his claimed stressors are combat-related or are 
related to his fear of hostile military or terrorist activity, 
and none of these claimed stressors has been verified.  Most of 
the Veteran's claimed stressors did not fall within the 
definition of combat with the enemy, in that the Veteran 
participate in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  He 
indicated that a German torpedo had sunk ships near Guantanamo 
Bay, Cuba, and that he feared additional attacks when repairing 
damaged ships, but not that he directly observed and feared 
torpedos.  Similarly, the fear of a possible torpedo attack does 
not fall within the definition of fear of hostile military or 
terrorist activity, which requires experiencing, being confronted 
by, or witnessing actual death or threatened injury from some 
type of ordinance, not a mere possibility of a future torpedo 
attack.  To the extent that the Veteran did describe a stressor 
that indicated actual encounter with a military foe or fear of 
hostile military activity, such as facing hostile fire from 
Korean soldiers in Inchon, the Board finds the Veteran's 
testimony in this regard not to be credible, for the following 
reasons, including the inconsistency in his reports when compared 
to service records and by the incredible number of alleged in-
service stressors, many of which are wholly inconsistent with the 
circumstances of his service.

The Veteran's reports made in the context of his claim for 
service connection for PTSD are inconsistent with service 
personnel and treatment records and inconsistent with his 
statements during both periods of service.  Although he has 
reported requiring blood transfusion following a fight and that 
he suffered a fractured leg when blown over the side of a ship by 
an explosion, he did not report this during service or in any 
separation report of medical history.  That he did report such 
medical problems as a piece of glass in a finger, anal fissures, 
and his fractured metatarsal tends to show that his reports 
during service were detailed and inclusive.  As between the 
reports made during service, as supported by the treatment 
records, and his later reports made in the context of seeking 
benefits, the Board finds the service reports more probative of 
what actually occurred during service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (upholding Board decision regarding 
credibility based on view that contemporaneous evidence had 
greater probative value than history as reported by the veteran).  
Moreover, the inconsistency tends to show that the Veteran is not 
a credible.  

As to his job in service, although the Veteran reported that he 
was an experienced hard hat diver prior to entering service this 
is not reflected in his reports as to his civilian occupation or 
skills.  His service record shows only that he was a carpenter, 
which is consistent with his reported civilian occupation and 
training.  Again, as between the reports from his periods of 
service and his reports many decades later, those later reports 
made in the context of seeking VA benefits, the Board finds the 
earlier reports more probative of his skills and occupation 
during and prior to service.  The Board therefore finds that the 
Veteran is not credible as to his reported service as a diver and 
finds that he did not serve as a Navy diver nor engage in any 
diving activities as part of his duties during either period of 
service.  His reports of stressors involving diving are thus not 
credible.  

As to the Veteran's report that he served in Inchon Korea and 
killed an enemy with a firearm during that alleged service, the 
Board finds that the Veteran did not serve in Inchon, Korea and 
did not engage in combat with the enemy.  All service records 
show that he served in Sasebo, Japan during his second period of 
active service.  There is no mention of service in Inchon, Korea.  
His report of carrying a firearm on land in Inchon, Korea is not 
only inconsistent with the record of his service but is 
inconsistent with his occupation as a carpenter.  Again, the 
Board finds the official records more probative as to whether or 
not the Veteran was in Korea than his report made half a century 
later.  In short, the Board finds that the Veteran's reports of 
combat are not credible.  The Veteran did not engage in combat 
with the enemy, the only report that he did is not credible, and 
he was not in Inchon, Korea.  

As to his reported stressors encountered while diving, the Board 
finds that these did not occur because the Veteran was not a 
diver but rather was a carpenter.  His reported injury from an 
explosion and his reported injuries from a bar fight also did not 
occur as the service records are more probative than his recent 
reports as to in-service injuries and events.  

Moreover, the Board finds the Veteran's accounts of his service 
to be incredible as explained above.  He reported that he 
volunteered to dive to the British tanker but, as explained 
above, the Board finds that the Veteran was not a Navy diver, had 
no expertise in diving, and was a carpenter.  Hence his account 
of being aboard the British tanker is inconsistent with the 
circumstances of his service.  The Board thus finds that there is 
no basis for finding that the alleged stressor occurred and 
whether a British tanker was torpedoed, and more importantly, 
whether the Veteran was ever onboard a British tanker are not 
events capable of verification by VA.  

The other reported stressors, the deaths of Louis, Shorty, and 
the red haired sailor are lacking in any specifics, such as full 
names, as to make verification impossible.  See VA Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, 15(c) (Sept. 29, 2006) (requiring specific information from a 
veteran in order to attempt verification).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is 
not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), 
(c)(2)(i) (requiring claimant to cooperate fully with VA's 
efforts to obtain federal and non-federal records, including 
providing identifying information).

In reaching the above conclusions, the Board has evaluated the 
credibility of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (recognizing the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence").  As to some of the factors that go into making these 
determinations both the Court of Appeals for Veterans Claims 
(Veterans Court) and the Court of Appeals for the Federal Circuit 
(Federal Circuit) have provided guidance.  See Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that 
"the Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) ("[t]he 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  The above discussion reflects that the 
Veteran's statements regarding his claimed in-service stressors 
are inconsistent and implausible when compared to the other 
evidence of record, to include his service personnel records 
indicating the circumstances of his service.  See Bardwell v. 
Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010), slip op. at 
5 (a non-combat veteran's lay statements must be weighed against 
other evidence, including the absence of military records 
supporting the veteran's lay assertions) (citing Caluza, 7 Vet. 
App. at 506). 

In sum, the Board finds that the weight of the evidence reflects 
that the Veteran did not engage in combat with the enemy or 
experience fear of hostile military or terrorist activity, and 
that his claimed in-service stressors were either not verified or 
unverifiable.  Thus, even assuming a valid diagnosis of PTSD 
related to a claimed in-service stressor, his claim for service 
connection for PTSD must be denied.  

The Board has also considered whether service connection is 
warranted for a psychiatric disease other than PTSD.  Where a 
claim for service connection identifies PTSD without more, the 
claim is not necessarily limited to that diagnosis, but must be 
considered a claim for any mental disability based on analysis of 
the description of the claim, the symptoms the claimant 
describes, and the evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  During the hearing, the undersigned 
noted that the Veteran had been diagnosed with depressive 
disorder and asked if the Veteran claimed that any other 
psychiatric disorder, besides PTSD, was attributable to service.  
Board Hearing Transcript, at 14.  The Veteran's representative 
indicated that the Veteran's depression was a symptom of his 
depression.  Id.  Given that neither the Veteran nor his 
representative is a mental health professional, the Board has 
reviewed the evidence to determine if the claim should be deemed 
broader than oen for service connection for PTSD.  The Board 
concludes that it should not, because the weight of the evidence 
reflects that the Veteran has PTSD and not another psychiatric 
disability.
 
The Veteran first reported psychiatric symptoms in January 2007 
when he complained of depression.  At that time a VA social 
worker assessed depression and "rule out" PTSD.  In September 
2007 the Veteran underwent a psychiatric diagnostic assessment by 
a VA psychologist.  Following interview and mental status 
examination the psychologist provided an initial DSM-IV diagnosis 
of "Anxiety disorder:  PTSD, chronic" and "Depressive 
Disorder: NOS (Not Otherwise Specified)."  By November 2007, the 
diagnosis was PTSD.  This diagnosis has been restated by a VA 
clinical psychologist and a VA psychiatrist.  Although the 
Veteran was initially assessed as suffering from depression it is 
clear from the records that his diagnosis is PTSD, not a 
depressive disorder or any other psychiatric illness.  Based on 
this clinical evidence the Board finds that the only psychiatric 
disability suffered by the Veteran is PTSD.  Hence, the 
preponderance of evidence reflects that a claim for service 
connection for disability resulting from a psychiatric disease 
other than PTSD need not be considered on this appeal.

In sum, the preponderance of the evidence shows that the Veteran 
did not engage in combat with the enemy, did not experience fear 
of hostile military or terrorist activity, and his claimed 
stressors have not been verified or are too lacking in detail as 
to be capable of verification.  Hence, his appeal as to service 
connection for PTSD must be denied.  The evidence as to this 
issue is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  

TDIU

A TDIU claim may be granted if the claimant is unable to secure 
and follow a substantially gainful occupation as the result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  Where these 
percentage requirements are not met, entitlement to the benefit 
on an extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities, and consideration is 
given to the veteran's background including his employment and 
educational history.  38 C.F.R. § 4.16(b) (2009).

In order to be granted a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by nonservice connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this case the Veteran has one service connected disability, 
residuals of a fracture of the 5th metatarsal of the right foot, 
rated as 10 percent disabling.  

In his November 2007 application for a TDIU the Veteran stated 
that his job was that of a security officer which required that 
he patrol a convenience store and carwash.  He stated that "My 
nervous condition and my injured left knee was so bad I simply 
couldn't patrol without using my two canes."  He also reported 
that a physician had recommended that he no longer drive.  In his 
November 2009 substantive appeal the Veteran referred to his 
claim for a TDIU stating that his left leg was so bad that he 
needed a scooter.  During the Board hearing, the Veteran 
testified that his PTSD rendered him unemployable.  July 2007 
Board hearing transcript at 18.  There is no mention that his 
residuals of a 5th metatarsal result in unemployability.   

In February 2010, the Veteran underwent a VA general medical 
examination.  Examination of the Veteran's feet revealed no 
abnormal findings; he did have loss of feeling of both feet but 
there is no evidence that this is related to his 5th metatarsal 
fracture of the right foot or that it renders him unable to 
secure and follow a substantially gainful occupation.  The 
examiner provided a diagnosis that there was no residual from the 
5th metatarsal fracture of the right foot and that there was no 
effect on the Veteran's usual occupation or his usual daily 
activity.  Moreover, during the hearing, the Veteran indicated 
that, while he had many jobs, he "never actually quit working," 
and that his employment difficulties were related to his non-
service-connected PTSD.  Board Hearing Transcript, at 17.

Hence, all evidence of record shows that the only disability for 
which service connection has been established has never rendered 
the Veteran unable to secure and follow a substantially gainful 
occupuation.  Therefore, his claim for a TDIU must be denied.  
The evidence as to this issue is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. at 53; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in March 2007 and November 2007.  In the 
March 2007 letter, the RO informed the Veteran of what evidence 
was required to substantiate the claim for service connection for 
PTSD, of his and VA's respective duties for obtaining evidence, 
and of how VA assigns disability ratings and effective dates in 
the event that service connection is established.  In the 
November 2007 letter, the RO informed the Veteran of what 
evidence was required to substantiate the claim for a TDIU, of 
his and VA's respective duties for obtaining evidence, and of how 
VA assigns an effective date.  These letters were sent to the 
Veteran prior to the initial unfavorable adjudications by the RO.  
An additional letter was sent to the Veteran in January 2010.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records, service 
treatment records, and service personnel records.  The RO 
attempted to verify the Veteran's alleged stressor involving the 
deaths of civilians near Cuba but was informed by the JSRRC that 
this was not verifiable.  As to the other stressors, either the 
Veteran has not provided sufficient detail for VA to corroborate 
the stressors or the evidence of record clearly demonstrates that 
the stressors did not occur.  VA thus has not failed to meet its 
duties to assist in this regard.  

The February 2010 VA examination was adequate with regard to the 
claim for a TDIU because it addressed whether the Veteran's 
service-connected disability affected his usual occupation or 
usual daily activity.  No examination was afforded the Veteran 
with regard to his claim for service connection for PTSD.  As 
indicated above, given the Board's findings that the Veteran did 
not engage in combat with the enemy or experience fear of hostile 
military or terrorist activity, and that none of his stressors 
have been verified, any examination as to whether his PTSD is 
related to a claimed in-service stressor would be superfluous 
because even a finding of nexus would not warrant the grant of 
service connection.  See Arzio, 602  F.3d at 1347 (requirements 
for establishing PTSD precedence over the general requirements 
for establishing service connection).  Moreover, as the Board has 
found that the Veteran's testimony regarding combat and in-
service stressors was not credible, the evidence does not 
establish that there was a disease, injury, or event in service.  
See Bardwell, slip. op. at 4 (to warrant an examination, the 
evidence must establish that there was a disaease, injury, or 
event in service, and the Board is entitled to make a factual 
finding in this regard).  A VA examination in this case was 
therefore not warranted.

Moreover, at the July 2010 Board hearing, the undersigned 
requested that the Veteran identify any potentially relevant 
evidence with regard to his claims, including evidence confirming 
his claimed in-service stressors, and evidence of a psychiatric 
disability other than PTSD.  This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA complied 
with the VCAA's notification and assistance requirements.  The 
claims for service connection for PTSD and for a TDIU were thus 
properly considered on the merits.


ORDER

The claim for service connection for a left knee disability is 
dismissed.  

Entitlement to service connection for PTSD is denied.  

Entitlement to a TDIU is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


